
	

114 HR 5105 IH: WMATA Governance Reform Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5105
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Delaney (for himself, Mr. Meadows, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that the Washington Metropolitan Area Transit Authority includes board members who have
			 certified expertise in certain areas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the WMATA Governance Reform Act. 2.WMATA board appointments (a)Federal approvalThe Government shall not approve an amendment to the Washington Metropolitan Area Transit Authority Compact (an interstate compact created effective February 20, 1967), unless the signatories of the compact, the District of Columbia, the State of Maryland, and the Commonwealth of Virginia, certify that beginning after the date of implementation of the amended compact and thereafter, that each signatory will appoint an absolute majority of the Board of Directors of the Authority with the expertise described in subsection (b).
			(b)Areas of expertise
 (1)In generalThe expertise of an absolute majority of Directors referred to in subsections (a) and (c) shall include 1 or more of the following qualifications:
 (A)A certified transit expert who has served in a senior executive capacity, or the equivalent, of a transit authority in the United States.
 (B)A certified management expert who is currently or has previously served for 5 or more years and has in his or her capacity managed, directly or indirectly, more than 1,000 full-time employees—
 (i)as a president, chief operating officer, chief executive officer, chairman, or managing partner of an equivalent position of a qualifying business or nonprofit entity; or
 (ii)as the president or most senior manager of a division of a qualifying business. (C)A certified financial expert who meets the standards of an audit committee financial expert under New York Stock Exchange rules.
 (D)A certified safety expert who has a minimum of 5 years of experience as a chairman, director, senior investigator or equivalent position of a transportation or transit safety board in the United States.
 (2)Other signatory appointmentsIf a signatory appoints an individual to the Board of Directors who does not meet the qualifications of subsection (b), the signatory shall provide the Board with an explanation of the individual’s qualifications and why such qualifications will be beneficial to the Board.
				(c)Federal appointments
 (1)In generalThe Secretary of Transportation shall ensure that the next 3 Federal appointments to the Board of Directors of the Washington Metropolitan Area Transit Authority and an absolute majority thereafter have the qualifications described in subsection (b) and to the extent practicable, include appointees who reflect the diversity of the communities in the region served by the Authority.
 (2)Other possible Federal appointmentsIf the Secretary of Transportation appoints an individual to the Board of Directors who does not meet the qualifications of subsection (b), the Secretary shall provide the Board with an explanation of the individual’s qualifications and why such qualifications will be beneficial to the Board.
 (d)Definition of qualifying businessFor purposes of this section, the term qualifying business means a corporation, partnership, or limited liability entity that is engaged primarily in operating activities and not investing activities.
			
